Name: Commission Regulation (EEC) No 6/80 of 2 January 1980 amending Regulation (EEC) No 1990/79 relating to an invitation to tender for the refund for the export of common wheat to Zones I, II, III, V and VI
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3. 1 . 80 Official Journal of the European Communities No L 1 /9 COMMISSION REGULATION (EEC) No 6/80 of 2 January 1980 amending Regulation (EEC) No 1990/79 relating to an invitation to tender for the refund for die export of common wheat to Zones I , II, III, V and VI Whereas this tender should be extended to the coun ­ tries in Zone VII a) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 1990/79 is replaced by the following : '2. The invitation to tender shall relate to common wheat for export to Zones I, II , III, V, VI and VII a) as defined in Annex I to Regulation (EEC) No 1124/77.' The Annex to Regulation (EEC) No 1990/79 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals (^ as last amended by Regulation (EEC) No 1 547/79 (2), Having regard to Council Regulation (EEC) No 2746/75 of 29 October 1975 laying down general rules for granting export refunds on cereals and criteria for fixing the amount of such refunds (3), and in particular Article 5 thereof, Whereas there is an exportable surplus of common wheat on the Community market ; whereas, so that it can be exported under the most favourable conditions, an invitation to tender for the export refund has been opened by Commission Regulation (EEC) No 1 990/79 (4) ; whereas, for the sake of better control over the refund amount to be granted and the quanti ­ ties to be exported, the invitation to tender has been restricted to exports to Zones I, II, III, V and VI as defined in Annex I to Commission Regulation (EEC) No 1124/77 (5); This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 January 1980 For the Commission Finn GUNDELACH Vice-President 1 ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 2 ) OJ No L 188, 26 . 7 . 1979, p. 1 . OJ No L 281 , 1 . 11 . 1975, p. 78 . &lt;) OJ No L 229, 11 . 9 . 1979, p. 12. 5) OJ No L 134, 28 . 5. 1977, p. 53 . No L 1 / 10 Official Journal of the European Communities 3 . 1 . 80 ANNEX Weekly tender for the refund for die export of common wheat to Zones I, II, III, V, VI and VII a) Time limit for the submission of tenders (date/time) 1 2 3 Number of tender Quantity (tonnes) Amount of export refund (national currency per tonne) 1 2 \ 3 || 4 || 5 etc.